CHIEF JUSTICE                                                              NUECES COUNTY COURTHOUSE
  ROGELIO VALDEZ                                                           901 LEOPARD, 10TH FLOOR
                                                                           CORPUS CHRISTI, TEXAS 78401
JUSTICES                                                                   361-888-0416 (TEL)
  NELDA V. RODRIGUEZ                                                       361-888-0794 (FAX)
  DORI CONTRERAS GARZA
  GINA M. BENAVIDES                                                        HIDALGO COUNTY
  GREGORY T. PERKES                                                        ADMINISTRATION BLDG.
  NORA L. LONGORIA
                                   Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
CLERK                                                                      956-318-2405 (TEL)
  DORIAN E. RAMIREZ
                                Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa
                                          January 30, 2015

            Hon. Abel Acosta
            Court of Criminal Appeals
            201 W. 14th Street, Room 106
            Austin TX 78701


      Re:       Cause No. 13-12-00671-CR
      Tr.Ct.No. 1264079D
      Style:    ROGER ALAN SCOTT v. THE STATE OF TEXAS

              1.   Clerk’s Record (1 volume)
              2.   Reporter’s Record (3 volumes 2 volumes plus 1 exhibit)
              3.   Appellant’s Brief
              4.   State’s Brief
              5.   Appellant’s Reply Brief
              6.   Motion.
              7.   Copy of memorandum opinion and judgment of the Court of Appeals.

             The record in the above cause was this day electronically submitted to the Court
      of Criminal Appeals.


                                                     Very truly yours,


                                                     Dorian E. Ramirez, Clerk

      DER:ch
      cc: Hon. James Gibson (DELIVERED VIA E-MAIL)
           Hon. Charles M. Mallin (DELIVERED VIA E-MAIL)
           Hon. David L. Evans (DELIVERED VIA E-MAIL)
           Hon. Don Davidson (DELIVERED VIA E-MAIL)